         Case 1:20-ml-00308-RBC Document 1-1 Filed 03/19/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF USA PURSUANT
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR               ML No. 20-ml-308
 ONE YOUTUBE URL SERVICED BY
 GOOGLE LLC



                                             ORDER

       The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9, 2006, S. TREATY

DOC. NO. 109-13 (2006), requesting that the Court issue an Order requiring Google LLC

(“PROVIDER”), an electronic communication service and/or a remote computing service

provider located in Mountain View, California, to disclose the records and other information

described in Attachment A to this Order.

       The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought are

relevant and material to an ongoing criminal investigation.
         Case 1:20-ml-00308-RBC Document 1-1 Filed 03/19/20 Page 2 of 4



       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. §§ 2703(d) and 3512(a), that

PROVIDER shall, within ten days of receipt of this Order, disclose to the United States the

records and other information described in Attachment A to this Order.



________________                                           __________________________
Date                                                       United States Magistrate Judge




                                                2
         Case 1:20-ml-00308-RBC Document 1-1 Filed 03/19/20 Page 3 of 4



                                       ATTACHMENT A

I.     The Account

       The Order applies to certain records and information for any Google LLC (“PROVIDER”)

account(s) associated with the following identifier:

       http://www.youtube.com/channel/UCX_QXuS4B-th6TYYblj6Log

and any preserved data and/or preservation numbers associated therewith.

II.    Records and other information to be disclosed

       A. Information about the customer or subscriber of the Account

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for each account or identifier listed in Part I of this Attachment (the

“Account”) constituting information about the customer or subscriber of the Account:

       1.   Names (including subscriber names, user names, and screen names);

       2.   Addresses (including mailing addresses, residential addresses, business addresses,
            and e-mail addresses);

       3.   Local and long distance telephone connection records;

       4.   Records of session times and durations, and the temporarily assigned network
            addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;

       5.   Length of service (including start date) and types of service utilized;

       6.   Telephone or instrument numbers (including MAC addresses);

       7.   Other subscriber numbers or identities (including the registration IP address),
            including any current or past accounts linked to the Account by telephone number,
            recovery or alternate e-mail address, IP address, or other unique device or user
            identifier; and

       8.   Means and source of payment for such service (including any credit card or bank
            account number) and billing records.
         Case 1:20-ml-00308-RBC Document 1-1 Filed 03/19/20 Page 4 of 4



       B. All records and other information relating to the Account (except the contents of
          communications)

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for the Account for the time period from the date of creation of the

Account to and including November 14, 2017, constituting all records and other information

relating to the Account(s) (except the contents of communications), including:

       1.   Records of user activity for each connection made to or from the Account, including
            log files; messaging logs; the date, time, length, and method of connections; data
            transfer volume; user names; and source and destination Internet Protocol addresses;
            and

       2.   Information about each electronic communication sent or received by the Account,
            including the date and time of the communication, the method of communication,
            and the source and destination of the communication (such as source and destination
            e-mail addresses, IP addresses, and telephone numbers), and any other associated
            header or routing information.




                                                 2
